ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the 5th day of
November, 2009 (the “Effective Date”) by and among KYTX Oil & Gas, LLC, (“KYTX”)
a Kentucky limited liability company (the “Seller”) and Adventure Energy, Inc.,
(“Adventure”) a Florida for profit corporation (the “Buyer”).
 
RECITALS
 
A. KYTX, LLC, a Kentucky limited liability company (“KYTX”) is the owner of (i)
certain leases located in the counties of Adair, Russell, and Green in Kentucky
(ii) certain wells on said leases (iii) and certain fixtures on wells, field
equipment, and field house supplies; and
 
B. Adventure Energy, Inc., a Florida corporation (“Adventure”) is in the
business of exploration and production for oil and natural gas and has
operations in the state of Kentucky.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
THE PURCHASE AND SALE
 
1.1 Agreement to Purchase and Sell. The Sellers agree to sell and transfer to
the Buyer, and the Buyer agrees to purchase and accept from Sellers pursuant to
the terms and conditions set forth in this Agreement the following assets (the
“Purchased Assets”) of Sellers:
 
A. The Wells as further described in Exhibit A
 
B. The Leases as further described in Exhibit B;
 
C. All of the equipment and supplies owned by Sellers and located in or at the
individual wells, on the leases, and at the Field House, as further described as
Exhibit D
 (Collectively, the “Personal Property”);
 
   D. The mobile #25 pump jack and trailer;
and                                                                                                

 
   E. the Buyers shall assume the Field House lease dated February 1, 2009 by
and between KYTX and the Garrison representatives and located in Adair County,
Kentucky;  


The assets and property described in paragraphs A through E (the "Assets") shall
be transferred by Sellers to the Buyer, and  Sellers have not knowingly allowed
any liens, claims or encumbrances.
 

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any liability, outside of any
liabilities defined in the leases, related to the Assets or any other
liabilities of Sellers
 
1.2 Consideration. In exchange for the sale and transfer by the Sellers of the
Purchased Assets to the Buyer, the Buyer agrees, subject to the terms of this
Agreement, to pay to the Sellers One Hundred and Twenty Thousand Dollars
($120,000) (the “Purchase Price”). The Purchase Price shall be allocated as
follows:
 

       
Leaseholds, Production, Well Assignments/Transfers, On Field Equipment
  $ 50,000.00  
Leaseholds, Production, Well Assignments/Transfers, On Field Equipment
    50,000.00  
Field Equipment and Field House Equipment
    15,000.00  
#25 Mobile Pump Jack
    5,000.00                      
TOTAL
  $ 120,000  

 


A. Upon the execution of the Agreement and within 24 hours of closing, the sum
of Seventy Thousand Dollars ($70,000.00) will be paid by Buyer to Sellers in
cash or by wire transfer of funds immediately available to Seller. Said amount
shall be credited towards all equipment purchases and the first of two (2)
$50,000 payments to be credited towards the leaseholds, production, and well
assignments/transfers.
 
B. On or before 90 days after the closing of this transaction, the Buyers shall
pay to the Sellers the final $50,000 in cash or by wire transfer of funds
immediately available to Seller.
 
1.3 Adjustments, Assumptions and Payments.
 
       A. Seller shall receive an overriding royalty interest of three percent
(3%) of the gross proceeds from any currently producing wells or any successful
rework wells, and any new wells drilled on the real property covered by the
leases.
 
B. Sellers shall not be entitled to solicit future revenue generation from
production of oil and gas on the real properties covered by the leases
 
C. Buyer shall be responsible for the payment and filing of all assignments,
each form #ED-13 well transfer, any county, state, or federal registration, this
agreement, and any other collateral documents with the appropriate governmental
agencies.
 
 
2

--------------------------------------------------------------------------------


1.4 Closing Deliveries. Closing shall be set for November 6, 2009. At the
Closing:
 
(a) KYTX as applicable will deliver to Buyer:
 
(i) an  #ED-13 well transfer form for each well being transferred from KYTX to
Adventure;
 
(ii) a bill of sale conveying to Buyer the Personal Property free and clear of
all liens, claims and encumbrances;
 
(iii) an assignment of each lease noted in Exhibit B. Seller shall prepare all
assignments utilizing Exhibit C;
 
(iv) such other assignments, certificates of title, registrations, transfer tax
declarations or certificates and other instruments of transfer and conveyance as
may reasonably be requested by Buyer, each in form and substance satisfactory to
Buyer and its legal counsel and executed by KYTX, as the case may be;
 
(v) a copy of all division orders for any wells whereby KYTX has commercially
sold oil;
 
(vi) any original maps of leases, e-logs, down-hole camera videos, or any
additional documentation pertaining to the individual wells, leases, or
operations in general; and


(vii) a list of all wells plugged prior to the closing


 
 (b) Buyer will deliver to Seller:
 
(i) the Purchase Price by wire transfer to an account specified by the Seller in
a writing delivered to Buyer at least one business days before the Closing Date.
 
 
 
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations by Buyer. The Buyer hereby represents and warrants unto the
Sellers that the following statements are true, correct, and complete as of the
date of this Agreement and will be true, correct, and complete as of the Closing
Date:
 
(a) Organization and Power. The Buyer is duly organized, validly existing, and
in good standing under the laws of the State of Florida and has full right,
power, and authority to enter into this Agreement and to assume and perform all
of its obligations under this Agreement; and, the execution and delivery of this
Agreement and the performance by the Buyer of its obligations hereunder have
been duly authorized by all requisite action of the Buyer and require no further
action or approval of the Buyer’s members or of any other individuals or
entities is necessary in order to constitute this Agreement as a binding and
enforceable obligation of the Buyer. This Agreement constitutes the legal, valid
and binding obligation of the Buyer, enforceable against such entity in
accordance with its terms. Buyer is qualified to do business in Kentucky at the
time of this agreement.
 
3

--------------------------------------------------------------------------------


(b) Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by the Buyer has resulted, or will result, in
any violation of, or default under, or result in the acceleration of, any
obligation under the Buyer’s organizational documents, mortgage, indenture, lien
agreement, note, contract, permit, judgment, decree, order, restrictive
covenant, statute, rule, or regulation applicable to the Buyer.


(c) Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting the Buyer in any court or before any arbitrator
or before any federal, state, municipal, or other governmental department,
commission, board, bureau, agency or instrumentality which (i) in any manner
raises any question affecting the validity or enforceability of this Agreement,
or (ii) could materially and adversely affect the ability of the Buyer to
perform its obligations hereunder, or under any document to be delivered
pursuant hereto.
 
(d) Consents. Except as may otherwise be set forth in Schedule 2.1(d) hereof,
each consent, approval, authorization, order, license, certificate, permit,
registration, designation, or filing by or with any governmental agency or body
necessary for the execution, delivery, and performance of this Agreement or the
transactions contemplated hereby by the Buyer has been obtained or will be
obtained on or before the Closing Date.
 
(e) Brokerage Commission. The Buyer has not engaged the services of any real
estate agent, broker, finder or any other person or entity for any brokerage or
finder’s fee, commission or other amount with respect to the transactions
described herein on account of any action by the Buyer.
 
2.2 Representations by Sellers. Each Seller, jointly and severally, hereby
represents and warrants unto the Buyer that each and every one of the following
statements is true, correct and complete as of the date of this Agreement and
will be true, correct and complete as of the Closing Date:
 
(a) Organization and Power. KYTX is duly organized, validly existing, and in
good standing under the laws of the state of its organization. Seller has full
right, power, and authority to enter into this Agreement and to assume and
perform all of its obligations under this Agreement; and the execution and
delivery of this Agreement and the performance by the Seller of its obligations
hereunder have been duly authorized by all requisite action of Seller and
require no further action or approval of Seller’s members or managers or
directors or shareholders, as the case may be, or of any other individuals or
entities in order to constitute this Agreement as a binding and enforceable
obligation of the Seller. This Agreement constitutes the legal, valid and
binding obligation of each Seller, enforceable against such entity in accordance
with its terms.




4

--------------------------------------------------------------------------------


(b) Noncontravention. Neither the entry into nor the performance of, or
compliance with, this Agreement by KYTX has resulted, or will result, in any
violation of, or default under, or result in the acceleration of, any obligation
under the their organizational documents, or any regulations, mortgage,
indenture, lien agreement, note, contract, permit, judgment, decree, order,
restrictive covenant, statute, rule, or regulation applicable to it.
 
(c) Litigation. There is no action, suit, or proceeding, pending or known to be
threatened, against or affecting KYTX in any court or before any arbitrator or
before any federal, state, municipal, or other governmental department,
commission, board, bureau, agency or instrumentality which (A) in any manner
raises any question affecting the validity or enforceability of this Agreement,
(B) could materially adversely affect the business, financial position, or
results of operations (C) could affect the ability of the Seller to perform its
obligations hereunder, or under any document to be delivered pursuant hereto, or
(D) could create a lien on the Property..
 
(d) [Intentionally Omitted.]
 
(e) Operation. The personal property, wells, structures, and equipment of the
Seller are sold in “as is” condition and after the Closing shall be in
substantially the same manner as conducted prior to the Closing.
 
(f) [Intentionally Omitted.]
 
(g) [Intentionally Omitted.]
 
(h) [Intentionally Omitted.]
 
 
(i) Leases. Exhibit B attached hereto is a true, correct and complete schedule
of all mineral rights leases.


 
(j) Personal Property. The Personal Property consists of all supplies,
equipment, fixtures, and all personal property located in or at individual
wells, on the leases, and at the field house, all of which is owned by KYTX.
 Each item of personal property is sold "as is".
 


(k) Environmental Matters. To the best of Sellers’ knowledge: (A) KYTX is, and
at all times has been, in full compliance with, and has not been and is not in
violation of or liable under, any environmental law. There is no basis for and
no pending or threatened order, notice, or communication from (i) any
governmental body or private citizen acting in the public interest, or (ii) the
current or prior owner or operator of any facilities, of any actual or potential
violation or failure to comply with any environmental law, or any actual or
threatened obligation to undertake or bear the cost of any environmental,
health, and safety liabilities with respect to any of the leases or any other
properties or assets (whether real, personal, or mixed) in which KYTX has had an
interest, or with respect to any property or facility at or to which hazardous
materials were generated, manufactured, refined, transferred, imported, used, or
processed by KYTX or any other person for whose conduct they are or may be held
responsible, or from which hazardous materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.
 
 
5

--------------------------------------------------------------------------------


 
       (B) There are no pending or, to the knowledge of KYTX, threatened claims,
encumbrances, or other restrictions of any nature, resulting from any
environmental, health and safety liabilities or arising under or pursuant to any
environment law, with respect to or affecting the leases or any other properties
and assets (whether real, personal, or mixed) in which KYTX or the Sellers has
or had an interest.
 
       (C) There is no basis for any other person for whose conduct they are or
may be held responsible, received, any citation, directive, inquiry, notice,
order, summons, warning, or other communication that relates to hazardous
activity, hazardous materials, or any alleged, actual, or potential violation or
failure to comply with any environmental law, or of any alleged, actual, or
potential obligation to undertake or bear the cost of any environmental, health,
or safety liability with respect to the leases or any other properties or assets
(whether real, personal, or mixed) in which KYTX had an interest, or with
respect to any property or facility to which hazardous materials generated,
manufactured, refined, transferred, imported, used, or processed by KYTX, or any
other person for whose conduct they are or may be held responsible, have been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.
 
 
(l) Assets. KYTX owns and has good marketable title to the Assets and Property,
in each case free and clear and has not knowingly permitted any liens, claims
and encumbrances


(m) Brokerage Commission. The Seller has not engaged the services of, any real
estate agent, broker, finder or any other person or entity for any brokerage or
finder’s fee, commission or other amount with respect to the transactions
described herein on account of any action by the Seller. The Seller hereby
agrees to indemnify and hold the Buyer and its employees, directors, members,
partners, affiliates and agents harmless against any claims, liabilities,
damages or expenses arising out of a breach of the foregoing paragraph. This
indemnification shall survive Closing or any termination of this Agreement.
 




6

--------------------------------------------------------------------------------


 




ARTICLE III
 
COVENANTS OF SELLERS
BEFORE CLOSING
 
3.1. Access and Investigation. Between the date of this Agreement and the
Closing Date and upon reasonable advance notice from Buyer, KYTX will (a) afford
Buyer and its representatives and prospective lenders and their representatives
full and free access to the personnel, properties (including subsurface
testing), contracts, books and records, and other documents and data of KYTX,
(b) furnish such persons with copies of all such contracts, books and records,
and other documents and data relating to the business as Buyer may reasonably
request, and (c) furnish such persons with such additional financial, operating
and other data and information relating to the business as Buyer may reasonably
request.
 
3.2. Operation of the Business. Between the date of this Agreement and the
Closing Date, KYTX will (a) conduct the business only in the ordinary course of
business, (b) use its best efforts to preserve intact the current business
organization, keep available the services of its current employees and agents,
and maintain relations and goodwill with its suppliers, customers, landlords,
lessors, employees, agents and others having business relationships with KYTX as
relates to the pending agreement.,
 
3.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, KYTX will
not (a) make any modifications to any material contract or any governmental
authorization or (b) remove any Equipment, except for Equipment that becomes
obsolete or unusable which may be disposed of or replaced in the ordinary course
of business, (c) attempt to generate revenue from any production.
 
3.4 Required Approvals. As promptly as practicable after the date of this
Agreement, Buyer will make all filings that are required by law to make to
consummate the contemplated transactions. Between the date of this Agreement and
the Closing Date, KYTX will (a) cooperate with Buyer with respect to all filings
that Buyer elects to make or that Buyer is required by law to make in connection
with the contemplated transactions.


3.5 Notification. Between the date of this Agreement and the Closing Date, the
Sellers will promptly notify Buyer in writing if KYTX becomes aware of (a) any
fact or condition that causes or constitutes a breach of any of Sellers’
representations and warranties as of the date of this Agreement, (b) the
occurrence after the date of this Agreement of any fact or condition that would
cause or constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence or
discovery of such fact or condition, (c) any material development affecting the
leases or Property and the operations and results of operations related to the
leases or Property; or (d) any material development affecting the ability of
such party to consummate the transactions contemplated by this Agreement.
 
7

--------------------------------------------------------------------------------


 
3.6 Covenant to Remedy Breaches. Without limiting the obligations of Seller set
forth in this Agreement, Seller covenants to use all reasonable efforts within
its control (i) to prevent the breach of any representation or warranty of such
Seller hereunder and (ii) to satisfy all covenants of such Seller hereunder.
 
3.7 Damage or Destruction of Assets. In the event of destruction or material
damage, at or before the moment of Closing, of any of the assets, then either
Buyer of Seller shall have the right to terminate this Agreement.


ARTICLE IV
 
COVENANTS OF BUYER PRIOR TO CLOSING
 
4.1 Required Approvals. As promptly as practicable after the date of this
Agreement, Buyer will make all filings that it is required by law to make to
consummate the contemplated transactions. Between the date of this Agreement and
the Closing Date, Buyer will (a) cooperate with KYTX with respect to all filings
that KYTX elect to make or that it is required by law to make in connection with
the contemplated transactions.
 
4.2 Best Efforts. Buyer will use its best efforts to cause the conditions in
Article VI to be satisfied; provided, however, that Buyer will not be required
to make any material change to its business, dispose of any material asset,
expend material funds incur any material burden or take actions that would
result in a material adverse change in the benefits to Buyer of this Agreement
and the contemplated transactions.
 
ARTICLE V
 
INSPECTION PERIOD
 
5.1 Inspection Period. Buyer shall have a due diligence period (the “Inspection
Period”) beginning on the date this Agreement is executed by all parties and
expiring at closing.
 
5.2 Inspection. (a) At any reasonable time and from time to time during the
Inspection Period, Buyer shall have the right to fully inspect the leases and
Field House and to satisfy itself that the Properties, as of the date of such
inspection, are in good operating condition and repair. Sellers shall use their
best efforts to assure that Buyer has access to the Properties during normal
business hours, and Sellers shall provide all available information concerning
the Properties may reasonably request to assist Buyer in making such
determinations.
 


8

--------------------------------------------------------------------------------




ARTICLE VI
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligation to purchase the Purchased Assets and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):
 
6.1 Accuracy of Representations. (a) All the Sellers’ representations and
warranties in this Agreement (considered both collectively and individually)
must have been accurate as of the date of this Agreement, and must be accurate
as of the Closing Date as if then made.
 
(b) In addition, each of the Sellers’ covenants and each of the Seller’s
representations and warranties in this Agreement that contain an express
materiality qualification, must have been accurate in all respects as of the
date of this Agreement, and must be accurate in all respects as of the Closing
Date as if then made.
 
6.2 Performance. (a) All of the covenants and obligations that KYTX is required
to perform or to comply with under this Agreement on or before the Closing Date
(considered both collectively and individually) must have been duly performed
and complied with in all material respects.


 
6.3 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Buyer, or against any related person of Buyer,
any proceeding (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the contemplated transactions, or (b) that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with any of the contemplated transactions.
 
6.4 No Prohibition. Neither the consummation nor the performance of any of the
contemplated transactions will, directly or indirectly (with or without notice
or lapse of time), contravene, or cause Buyer or any related person of Buyer to
suffer any Adverse Consequence under (a) any applicable law, order or
governmental authorization, or (b) any law or order that has been published,
introduced or otherwise proposed by or before any governmental body.
 
6.5. Material Adverse Change. There shall have been no material adverse change
(or changes which in the aggregate are materially adverse) since the date hereof
in the leases or property taken as a whole, whether by reason of change in
government regulation or action or otherwise.
 
6.6 Bankruptcy. KYTX shall not have been the subject of a petition for
reorganization or liquidation under the Federal bankruptcy laws, or under state
or foreign insolvency laws, nor shall an assignment for the benefit of KYTX’s,
or any of the Seller’s creditors or any similar protective proceeding or act or
event of bankruptcy have occurred.
 
9

--------------------------------------------------------------------------------




ARTICLE VII
 
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
The Seller’s obligation to sell the Purchased Assets and to take the other
actions required to be taken by them at the Closing is subject to the
satisfaction, on or before the Closing Date, of each of the following conditions
(any of which may be waived by the Seller Agent, in whole or in part):
 
7.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement (considered both collectively and individually) must have been
accurate in all material respects as of the date of this Agreement and must be
accurate in all material respects as of the Closing Date as if then made.


7.2. Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with under this Agreement on or before the
Closing Date (considered both collectively and individually) must have been
performed and complied with in all material respects.
 
 
7.3. No Prohibition. There must not be in effect any law or order that (a)
prohibits the consummation of the contemplated transactions and (b) has been
adopted or issued, or has otherwise become effective, since the date of this
Agreement.
 
ARTICLE VIII
 
TERMINATION
 
8.1 Termination Events. Subject to Section 8.2, this Agreement may, by notice
given before or at the Closing, be terminated:
 
 
(a) by the Seller if Buyer has committed a material breach of any provision of
this Agreement and Sellers have not waived such breach; including without
limitation the failure to pay the second $50,000 installment or any portion
thereof as required by section 1.2B;
 
(b) by the Buyer if Seller has committed a material breach of any provision of
this Agreement and Buyers have not waived such breach
 
 
 
ARTICLE IX
 
[INTENTIONALLY OMITTED]
 


10

--------------------------------------------------------------------------------




ARTICLE X
 
MISCELLANEOUS
 
10.1 Notices. Any notice provided for by this Agreement and any other notice,
demand, or communication required hereunder shall be in writing and either
delivered in person (including by confirmed facsimile transmission) or sent by
hand delivered against receipt or sent by recognized overnight delivery service
or by certified or registered mail, postage prepaid, with return receipt
requested. All notices shall be addressed as follows:
 

     
If to Buyer:
 
Mr. Wayne Anderson
   
Adventure Energy, Inc.
   
33 6th Street S., Suite 600
   
St. Petersburg, FL 33701
 
With a copy to:
 
Mr. Patrick O’Connor
   
O’Connor & Associates
   
1250 S Belcher
   
Largo, FL 33771
            If to Seller   Mr. Richard Derr     KYTX, LLC     6423 KY 1232    
P.O. Box 569     Gray, KY 40734      

      


 
Any address or name specified above may be changed by a notice given by the
addressee to the other party. Any notice, demand or other communication shall be
deemed given and effective as of the date of delivery in person or receipt set
forth on the return receipt. The inability to deliver because of changed address
of which no notice was given, or rejection or other refusal to accept any
notice, demand or other communication, shall be deemed to be receipt of the
notice, demand or other communication as of the date of such attempt to deliver
or rejection or refusal to accept.
 
10.2 Entire Agreement; Modifications and Waivers; Cumulative Remedies. This
Agreement supersedes any existing letter of intent between the parties hereto,
constitutes the entire agreement among the parties hereto and may not be
modified or amended except by instrument in writing signed by the parties
hereto, and no provisions or conditions may be waived other than by a writing
signed by the party waiving such provisions or conditions. No delay or omission
in the exercise of any right or remedy accruing to the Seller or the Buyer upon
any breach under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring.
The waiver by the Seller or the Buyer of any breach of any term, covenant, or
condition herein stated shall not be deemed to be a waiver of any other breach,
or of a subsequent breach of the same or any other term, covenant, or condition
herein contained.
 
11

--------------------------------------------------------------------------------


10.3 Successors and Assigns. Except as set forth in this Article, this Agreement
may not be assigned by the Buyer or the Sellers without the prior approval of
the other party hereto.
 
10.4 Article Headings. Article headings and article and section numbers are
inserted herein only as a matter of convenience and in no way define, limit, or
prescribe the scope or intent of this Agreement or any part hereof and shall not
be considered in interpreting or construing this Agreement.
 
10.5 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
10.6 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Kentucky, without regard to conflicts
of laws principles.
 
10.7 Counterparts. This Agreement may be executed in any number of counterparts
and by any party hereto on a separate counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.
 
10.8 Survival. All covenants and agreements contained in the Agreement which
contemplate performance after the Closing Date (including, without limitation,
those covenants and agreements contained in Section 1.2 hereof) shall survive
the Closing.
 
10.9 Further Acts. In addition to the acts, instruments and agreements recited
herein and contemplated to be performed, executed and delivered by the Buyer and
the Sellers, each of the Buyer and each Seller shall perform, execute, and
deliver or cause to be performed, executed, and delivered at the Closing or
after the Closing, any and all further acts, instruments, and agreements and
provide such further assurances as the other party hereto may reasonably require
to consummate the transaction contemplated hereunder.


10.10 Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
 
10.11 Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
contemplated transactions, including all fees and expenses of its
representatives.
 
10.12 Confidentiality. The Seller acknowledges that the matters relating to this
Agreement, and the other documents, terms, conditions and information related
thereto (collectively, the “Information”) are confidential in nature. Therefore,
the Seller covenants and agrees to keep the Information confidential and will
not (except as required by applicable law, regulation or legal process, and only
after compliance with the provisions of this Section 10.12), without the Buyer’s
prior written consent, disclose any Information in any manner whatsoever;
provided, however, that the Information may be revealed only to Sellers’ owners,
Seller’s key employees, legal counsel and financial advisors, each of whom shall
be informed of the confidential nature of the Information and shall agree to act
in accordance with the terms of this Section 10.12. In the event that a Seller
or its key employees, legal counsel or financial advisors (collectively, the
“Information Group”) are requested pursuant to, or required by, applicable law,
regulation or legal process to disclose any of the Information, the applicable
member of the Information Group will notify the Buyer promptly so that it may
seek a protective order or other appropriate remedy or, in its sole discretion,
waive compliance with the terms of this Section 10.12. In the event that no such
protective order or other remedy is obtained, or that the Buyer waives
compliance with the terms of this Section 10.12, the applicable member of the
Information Group may furnish only that portion of the Information which it is
advised by counsel is legally required and will exercise all reasonable efforts
to obtain reliable assurance that confidential treatment will be accorded the
Information.


12

--------------------------------------------------------------------------------


The parties hereto have executed and delivered this Agreement as of the date
indicated in the first sentence of this Agreement.
 

                                                             
SELLERS:
                                                                               
     
KYTX, LLC
                                                                               
November 6, 2009
     
By:
 
/s/ Richard Derr
                                               
Name:
 
Richard Derr
                                               
Its:
  Treasurer                                                                    
                 
KYTX, LLC
                                                                               
November 6, 2009
     
By:
 
/s/ Leslie Derr
                                               
Name:
 
Leslie Derr
                                               
Its:
 
Secretary
                                                                               
     
Adventure Energy, Inc.
                            November 6, 2009      
By:
 
/s/ Wayne Anderson
                               
Name:
 
Wayne Anderson
                                               
Its:
 
President
                                   

 








13

--------------------------------------------------------------------------------












EXHIBIT (A)
 


 
Wells To Be Transferred to Adventure Energy
 
From KYTX OIL and GAS, LLC.
     
WELL NAME
PERMIT NUMBER
   
J.C. LASLEY NO. 1
104515
J.C. LASLEY NO. 2
106128
J.C. LASLEY NO. 3
105262
J.C. LASLEY NO. 4
105219
J.C. LASLEY NO. 5
106097
RANDY HATCHER NO. 1
104634
JASON CAMFIELD NO. 1
98728
ERNEST HAMMOND ET.AL. NO. 1
105364
ROBERT CALDWELL NO. 1
105616
EUGENE ANTLE NO. 1
105787
EUGENE ANTLE NO. 3
106006
JAMES BRUMMETT NO. 1
105853
JAMES BRUMMETT NO. 2
105833
COLBY SMITH NO. 1
106098
AMOS DEVELOPMENT NO. 2
104233









14

--------------------------------------------------------------------------------


 




EXHIBIT (B)


LEASE NAME
ACERAGE
RECORDING DATA
COUNTY
DATE
         
DAVID M. BOWLES
102 ACRES
OIL & GAS BK 84 PG 370
ADAIR
14-Nov-08
GREGORY A. NELSON
18.57 ACRES
OIL & GAS BK 84 PG 382
ADAIR
29-Nov-08
ZADA SNEED
152 ACRES
OIL & GAS BK 84 PG 358
ADAIR
8-Nov-08
C.K. WALKUP
31.47 ACRES
OIL & GAS BK 84 PG 384
ADAIR
29-Nov-08
ERNEST HAMMONDS
12 ACRES
LEASE BK 43 PG 762
RUSSELL
8-Dec-08
PORTER STOTTS JR.
71 ACRES
OIL & GAS BK 84 PG 428
ADAIR
27-Jan-09
JAMES BRUMMETT
19 ACRES
OIL & GAS BK 84 PG 636
ADAIR
9-Jun-09
J.C. & CRAIG LASLEY
40 ACRES
OIL & GAS BK 84 PG 372
ADAIR
12-Nov-08
EUGENE ANTLE
150 ACRES
LEASE BK 43 PG 758
RUSSELL
7-Apr-09
WILLIAM R. HILL
1.5 ACRES
LEASE BK 43 PG 765
RUSSELL
17-Feb-09
RANDY HATCHER
8.73 ACRES
OIL & GAS BK 84 PG 230
ADAIR
21-Aug-08
JASON CAMFIELD
63.27 ACRES
OIL & GAS BK 84 PG 389
ADAIR
10-Dec-08
ROBERT CALDWELL
51 ACRES
OIL & GAS BK 84 PG 354
ADAIR
6-Nov-08
J.C. & BONITA LASLEY
152 ACRES
OIL & GAS BK 84 PG 228
ADAIR
27-Aug-08
BONNIE D. LOY
75 ACRES
OIL & GAS BK 84 PG 755
ADAIR
17-Aug-09
STL ENERGY
780 ACRES
OIL & GAS BK 84 PG 757
ADAIR/GREEN
8-Jul-09
                   
NOTE:  THE STL ENERGY LEASE COVERS THE MELVIN BROWN, OLLEN JANES, AND COLBY
SMITH LEASES

 
 


15

--------------------------------------------------------------------------------


 
EXHIBIT (C)


THIS ASSIGNMENT, made and entered into this ___ day of October 2009 by and
between KYTX Oil & Gas, LLC, 6423 KY 1232, P.O. Box 569, Gray, KY 40734
hereinafter referred to as Assignor, and ADVENTURE ENERGY, INC., 33 6th Street
S., Suite 600, St. Petersburg, FL 33701, hereinafter referred to as Assignee.
 
WITNESSETH, that for an in consideration of the sum of One Dollar ($1.00) and
other good and valuable consideration, all of which is hereby acknowledged,
Assignor does by these presents assign, convey, transfer, and set over unto
Assignee, with covenant of special warranty, all of its rights, title, and
interest in the mineral rights lease designated as__________________,as set
forth in lease dated _____________ and recorded in Oil & Gas Book ____ at page
_____ in the office of the County Clerk of Adair County, Kentucky (the “Lease”).
 
Assignor hereby RESERVES and EXCEPTS, from this Assignment an overriding royalty
interest of three percent (3%) of the gross proceeds from any currently
producing wells or  any successful rework wells, and any new wells drilled on
the real property covered by the Lease.
 
IN WITNESS WHEREOF, the Assignor has executed this assignment on the day and
year first above written.
 
___________________________________
 
KYTX Oil & Gas, LLC
 
STATE OF KENTUCKY
)
   
)
:SS
COUNTY OF __________________
)
 



 
On the _____ day of _________, 2009 before me personally appeared
________________, who executed the foregoing instrument, and acknowledged that
he executed the same as his free act and deed for the purpose herein contained.
 
WITNESS my hand and seal this _____ day of _______, 2009.
 

   

NOTARY PUBLIC
 
My commission expires:  __________________________________
 
THIS INSTRUMENT PREPARED BY:
 
Adventure Energy, Inc.
33 6th Street, Suite 600
St. Petersburg, FL 33701


By: _________________________
 
 
16

--------------------------------------------------------------------------------


 

 
EXHIBIT D


KYTX FIELD HOUSE INVENTORY


TOOLS
         
SIZE
 
QUANITY
  CHAIN BINDER
       
N/A
 
1
  WATER HOSE
       
100 FT.
 
1
  GARDEN RAKE
       
N/A
 
1
  FLOOR JACK          3 1/2 TON    
  PLASTIC GAS CAN
       
N/A
 
4
  ELECTRIC PUMP
       
12 VOLT
 
1
  STEEL FENCE POST DRIVER
     
N/A
 
1
  POST HOLE DIGGER
       
N/A
 
1
  SHOVEL
         
N/A
 
3
  LADDER
         
17 FT.
 
2
  PRESSURE WASHER
       
N/A
 
1
  TOOL SET
         
N/A
 
1
  A-FRAME HOIST
       
N/A
 
1
  PIG MAT
         
N/A
 
100
  OIL PAN
         
2 GAL.
 
1
  SURVEYING YARD STICK
     
25 FT
 
1
  FENCE POST INSULATORD
     
N/A
 
1 BAG
  ELECTRIC FANS
       
N/A
 
2
  AIR COMPRESSOR
       
N/A
 
1
  HAND SAW
       
N/A
 
1
  COPPER CUT
       
N/A
 
2 CANS
  AIR HOSE
         
30 FT
 
1
  STEEL LOG CHAIN
       
20 FT
 
1
  LITHIUM GREASE
           
14 TUBES
  SULFURIC ACID CLEANER
         
40 GALS
  TREATMENT/ KNOCKOUT
         
3 GALS
  ANTICEEZ
             
2 BKTS
  INSULATION WRAP            2 1/2' x 20'    
 
       
 
1











17

--------------------------------------------------------------------------------














KTYX FIELD HOUSE EQUIPMENT
                                 
WELL EQUIPMENT INVENTORY
         
SIZE
 
QUANITY
                 
RODS
               
STEEL SUCKER RODS
       
25 FT
 
162
STEEL PONY ROD SUB
     
10 FT
 
5
STEEL PONY ROD SUB
     
5 FT
 
2
STEEL PONY ROD SUB
     
1 FT
 
1
STEEL PONY ROD SUB
     
4 FT
 
1
STEEL PONY ROD SUB
     
8 FT
 
6
ANCHOR RODS
       
N/A
 
5
STEEL POLISH ROD
       
8 FT
 
3
                                   
 STEEL UPSET TUBING
               
STEEL TUBING
       
2 IN
 
179 JOINTS
TUBING SUB (2  INCH )
     
2 FT
 
3
TUBING SUB (2  INCH )
     
6 FT
 
2
TUBING SUB (2  INCH )
     
8 FT
 
1
TUBING SUB (2  INCH )
     
4 FT
 
2
                                   
NIPPLES
               
STEEL NIPPLE
       
2" x 10"
 
45
STEEL NIPPLE
       
1" x 10"
 
1
STEEL NIPPLE
       
1" x 1"
 
2
STEEL NIPPLE
       
2" x 4"
 
14
STEEL NIPPLE
       
1" x 4"
 
5
STEEL NIPPLE
       
2" x 1"
 
11
PLASTIC SHORT NIPPLE
     
2 IN
 
4
PLASTIC NIPPLE
       
2" x 6"
 
3
                                   
 
P.V.C
               
PIPE
         
2 IN
 
45 FT
PIPE FITTINGS
       
2 IN
 
12
ELBOWS
         
2 IN
 
10
COUPLERS
       
2 IN
 
6

 
 
 
18

--------------------------------------------------------------------------------



 
TANK PARTS
               
PLASTIC LOAD OUT
       
2 IN
 
7
PLASTIC TEES
       
2 IN
 
3
UNION VALVES
       
2 IN
 
6
PLASTIC ELBOWS
       
2 IN
 
6
PLASTIC COUPLINGS
       
2IN
 
13
STEEL LOAD OUT
       
3 IN
 
3
STEEL LADDER
       
100 TANK
 
1
STEEL PLATFORM & RAIL
     
100 TANK
 
2
GAS LINE FITTINGS
           
5
                                   
PLUGS AND VALVES
               
STEEL PLUG
       
3 IN
 
1
STEEL PLUG
       
2 IN
 
3
SHUT OFF VALVE (BRASS)
     
3 IN
 
2
SHUT OFF VALVE (BRASS)
     
2 IN
 
1
SHUT OFF VALVE (BRASS)
     
1 1/2"
 
1
                                   
CHANGE OVERS
               
3/4" CHANGE OVER
       
2 IN
 
3
3/4" x 3/4" CHANGE OVER
     
3 IN
 
2
3/4" x 5/8" CHANGE OVER
     
3 IN
 
4
3/4" x 3/4" CHANGE OVER
     
N/A
 
10
3/4" x 3/4" CHANGE OVER
     
6 IN
 
5
1 1/2  x 1 1/2 CHANGE OVER
     
N/A
 
7
                                   
ELECTRICAL
               
DIRECT BURIAL  WIRE
     
N/A
 
100 FT
ELECTRIC FENCE WIRE
     
N/A
 
200 FT
PVC CONDUIT
       
2 IN
 
8 FT
PVC CONDUIT
       
1 1/2 IN
 
10 FT
PVC CONDUIT
       
2 1/2 IN
 
6FT
                                   
STEEL CASING
               
CASING
         
7 IN
 
13 JOINTS
CASING
         
4 IN
 
1 30' JOINT
                 
PUMPING TEES, WELL HEADS ANDUNIONS
       
WELL HEAD  STEEL
       
7 IN
 
1
STEEL PUMPING TEE W/ CUPPS
     
N/A
 
3
HAMMER UNION
       
2 IN
 
17
HAMMER UNION
       
1 IN
 
12
                                                                               
         
MISL
               
CATTLE GATES
       
12 FT
 
17
STEEL FENCE POSTS
       
6 FT
 
6
FILE CABINETS
       
N/A
 
2
STRAW
         
N/A
 
1 BAIL
STEEL ELBOWS
       
2 IN
 
2
PRESURE GUAGE
       
600 PSI
 
2
PRESURE GUAGE
       
2000 PSI
 
2
STEEL ADAPTER
       
1 IN
 
7
GUTTER LINE
       
4 IN
 
100 FT
TARP
         
6' x 8'
 
1
U-BOLTS
         
N/A
 
2
RUBBER PULLY BELTS
         
3









19



 